Citation Nr: 0304569	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied service connection for 
a right shoulder injury.  


REMAND

In his substantive appeal, dated in September 2000, the 
veteran requested a VA Travel Board hearing at the RO.  
However, in An unsigned "statement in support of claim," 
(VA Form 21-4138), dated in May 2002, it stated that he had 
moved to Ohio and requested that his hearing be re-scheduled 
to take place at the RO nearest to his home in Ohio.  The 
veteran's representative has requested that the veteran be 
scheduled for the hearing.  The Court has determined that the 
veteran has a right to request a hearing before the issuance 
of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a member of the 
Board at the RO nearest his current 
residence in accordance with 38 C.F.R. § 
20.704.  If appropriate, jurisdiction of 
the claims folder should be transferred 
to the RO in the state where the veteran 
currently resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




